        Case 1:20-cv-01988-SHR Document 28 Filed 04/16/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RAVEN GRANT and ZAPHIER     :                Civil No. 1:20-CV-1988
                            :
ELAM, in their individual capacity
                            :
and on behalf of their child, Z.E.G.,
                            :
        Plaintiffs,         :
                            :
        v.                  :
                            :
UPMC PINNACLE HOSPITALS, et :
al.,                        :
                            :
        Defendants.         :               Judge Sylvia H. Rambo

                                   ORDER
      Before the court is the Motion to Remand filed by Plaintiffs. (Doc. 6.) For

the reasons outlined in the accompanying memorandum, the motion will be

GRANTED in part and DENIED in part. The motion will be granted solely on

substantial predominance grounds. All claims, except for the UPMC Defendants’

third-party claim against the United States/Dr. Dalal, are hereby DISMISSED

WITHOUT PREJUDICE. The UPMC Defendants’ third-party claim against the

United States/Dr. Dalal will remain in federal court but is hereby STAYED until

resolution of all other claims through voluntary dismissal, a final judgment, or

settlement.

                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: April 16, 2021
